Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 06/09/2021.

This application is a CON of 16/428,017 05/31/2019 PAT 11156462.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1, 2, 4, 5, 9-13 and  17-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 11 and 13-18 of US PAT. 
Instant Application

‘462
Claim 1. A computer-implemented method for providing point of interest related notifications within a vehicle, comprising: receiving sensor data associated with an opening of at least one vehicle window of the vehicle; 
Claim 1. A computer-implemented method for providing point of interest related notifications within a vehicle, comprising: receiving sensor data associated with an opening of at least one vehicle window of the vehicle;
storing a first geo-location of the vehicle based on the sensor data, wherein at least one point of interest is determined to be located within a predetermined distance of the first geo-location of the vehicle; 

storing a first geo-location of the vehicle based on the sensor data, wherein storing the first geo-location of the vehicle includes determining if the first geo-location of the vehicle is different from a last stored geo-location of the vehicle, wherein at least one point of interest is determined to be located within a predetermined distance of the first geo-location of the vehicle; 

determining if a subsequent geo-location of the vehicle is within a predetermined vicinity of the at least one point of interest; and 
determining if a subsequent geo-location of the vehicle is within a predetermined vicinity of the at least one point of interest; and 
providing at least one point of interest related notification associated with the at least one point of interest if it is determined that the subsequent geo-location of the vehicle is within the predetermined vicinity of the at least one point of interest.
providing at least one point of interest related notification associated with the at least one point of interest if upon determining that the subsequent geo-location of the vehicle is within the predetermined vicinity of the at least one point of interest.


Claim 2 maps to claim 1 of ‘462, claim 3 maps to claim 5 of ‘462, claim 4 maps to claim 6 of ‘462, claim 5 maps to claim 11 of ‘462, claim 9 maps to claim 8 of ‘462, claims 10 and 11 map to claim 9 of ‘462, claim 12 maps to claim 13 of ‘462, claim 13 maps to claim 14 of ‘462, claim 17 maps to claim 15 of ‘462, claim 18 maps to claim 16 of ‘462, claim 19 maps to claim 17 of ‘462 and claim 20 maps to claim 18 of ‘462. 
This is a obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10 and 19 recite the limitation "it is".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-18 and 20 are rejected similarly because they are depended on claims 1, 10 and 19. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 12, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gellatly et al. (Gellatly, US 2011/0224864 A1).

As to INDEPENDENT claim 1, Gellatly discloses a computer-implemented method for providing point of interest related notifications within a vehicle, comprising: receiving sensor data associated with an opening of at least one vehicle window of the vehicle ([0018], [0063] vehicle location is identified when the widow is down); 
storing a first geo-location of the vehicle based on the sensor data, wherein at least one point of interest is determined to be located within a predetermined distance of the first geo-location of the vehicle ([0028]; the displayed POI is based on the stored geo-location of the vehicle); 
determining if a subsequent geo-location of the vehicle is within a predetermined vicinity of the at least one point of interest; and providing at least one point of interest related notification associated with the at least one point of interest if it is determined that the subsequent geo-location of the vehicle is within the predetermined vicinity of the at least one point of interest ([0041], [0068], [0071]; when the vehicle is near the POI, a notification is displayable based on prior visits). 

As to claim 9, Gellatly discloses wherein providing the at least one point of interest related notification includes retrieving point of interest related notification data that associated with the at least one point of interest that is located within the predetermined vicinity of the subsequent geo-location of the vehicle and presenting the at least one point of interest related notification through a display unit within the vehicle ([0038]; notification data related to a POI is displayed).

As to INDEPENDENT claim 10, see rationale addressed in the rejection of claim 1 above.

As to claim 12, Gellatly discloses wherein storing the first geo-location of the vehicle includes communicating the first geo-location of the vehicle from the vehicle to an external server, wherein a vehicle trip log that is stored on the external server is accessed and a record is created or updated that includes the first geo-location of the vehicle and a time stamp associated with first geo-location of the vehicle ([0041], [0046]; the vehicle’s travel history can be recorded remotely). 

As to claim 13, Gellatly discloses wherein the record that includes the first geo-location of the vehicle is updated with at least one point of interest name and at least one point of interest category that is associated with the at least one point of interest that is determined to be located within the predetermined distance of the first geo-location of the vehicle ([0041], POI names and types are recorded). 

As to claim 18, Gellatly discloses wherein providing the at least one point of interest related notification includes retrieving point of interest related notification data that associated with the at least one point of interest that is located within the predetermined vicinity of the subsequent geo-location of the vehicle and presenting the at least one point of interest related notification through a display unit within the vehicle ([0073]; the notification is displayed via a display screen). 

As to INDEPENDENT claim 19, see rationale addressed in the rejection of claim 1 above.

As to claim 20, see rationale addressed in the rejection of claim 18 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gellatly in view of Modi et al. (Modi, US 2016/0189496 A1).

As to claim 14, Gellatly discloses wherein the at least one window sensor is configured to communicate window sensing data that pertains to a change in an opening or closing status of the at least one window ([0063], the window opening status is sensed and used to determine a vehicle status).  Gellatly does not expressly disclose wherein the sensor data is received from at least one window sensor that is disposed near the at least one vehicle window.
In the same field of endeavor, Modi discloses wherein the sensor data is received from at least one window sensor that is disposed near the at least one vehicle window ([0021], [0042]; window status sensors are located near the window).
It would have been obvious to one of ordinary skill in the art, having the teaching of Gellatly and Modi before him prior to the effective filling date, to modify the vehicle navigation 

As to claim 15, the prior art as combined discloses wherein the data pertaining to the opening of the at least one window of the vehicle is utilized as a triggering event that is used to determine at least one instance in which a current geo-location of the vehicle is to be retrieved from the vehicle and stored upon an external server (Gellatly, [0041], [0046], [0063]; an opened window is determined to be a trigger event).

As to claim 16, the prior art as combined discloses wherein an opening of a window of a particular door of the vehicle is classified as a triggering event that is used to determine at least one instance in which the current geo-location of the vehicle is to be retrieved from the vehicle and stored upon the external server (Gellatly, [0041], [0046], [0063]; an opened window is determined to be a trigger event).

As to claim 17, the prior art as combined discloses wherein determining if the subsequent geo-location of the vehicle is within the predetermined vicinity of the at least one point of interest includes querying the vehicle trip log to determine if a record exists that includes the first geo-location of the vehicle that is within a predetermined vicinity of the subsequent geo-location of the vehicle, wherein point of interest related data is retrieved that is associated with the at least one point of interest (Gellatly, [0037], [0041]; the POIs with in a predetermined vicinity are ranked based on the user history).



Allowable Subject Matter
Claims 2-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,615,231 discloses presenting specified UI based on vehicle related conditions.
US 2013/0282283 discloses proximity based dynamic vehicle navigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173